DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The preliminary amendment of 03/10/21 is noted.

Priority
This application claims the benefit of application no. 62/875,860 filed 07/18/2019.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	The abstract comprises the phrase, “…is presented in this invention” (see line 2) which can be implied and therefore should be omitted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #203 of Figure 2, #704, 706-709 of Figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #798 of paragraph 51.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4 and 7 are objected to because of the following informalities:
In reference to claim 1, the claim comprises the phrase, “A system for high-throughput embedding generation and comparison, compromising:” (line 1)  which the Examiner believes should instead read, “A system for high-throughput embedding generation and comparison, comprising:”  
In reference to claim 4, the claim comprises the phrase, “They system of claims 1…” (line 1) which the Examiner believes should instead read, “The system of claim 1…”
In reference to claim 7, the claim comprises the phrase, “…system is implemented using using high-throughput…” (lines 1-2) which the Examiner believes should instead read, “…system is implemented using high-throughput…”
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea or more particularly, mathematical concepts without significantly more. The claim(s) recite(s) “A system for high-throughput embedding generation and comparison” with steps of “take(ing),” “conduct(ing),” “compare(ing),” and “search(ing)” which the Examiner deems as simply performing mathematical formulas, equations or calculations without any limitations providing a practical application nor any limitations providing significantly more than such mathematical concepts. This judicial exception is not integrated into a practical application because although the claims recite a “system,” the claims simply recite “processing” steps that are performed via executable code (see at least paragraph 12 of Applicant’s specification) that does not tie the processing to any sort of actual processing device, circuit, processor, etc. and can/is therefore simply interpreted as performing mathematical concepts abstractly.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims simply recite generic “processing” terms such as those listed above without any sort of tying of the processing to any sort of particular purpose/application such that an actual output or result of the processing is realized.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “take executable code and extract…” (line 2) of which the Examiner deems as indefinite as it is unclear as to what is meant by the term “take.”  Does the Applicant mean to claim “receive as input” or “inputting” code?  The term “take” itself in the concept of computers/processing is a relative term and therefore creates indefiniteness within the claims itself which in turn requires this rejection under 35 USC 112(b).  Note, claims 2-12 depend upon claim 1 and are therefore also at least inherently included in this rejection in particular since the limitation seems to be an integral and novel element of the invention.
Claim 1 recites the limitation "the vulnerability" in second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note, claims 2-12 depend upon claim 1 and are therefore also at least inherently included in this rejection in particular since the limitation seems to be an integral and novel element of the invention.
Claim 2 recites the phrase, “…further comprising the definition of Bi-directional ACFG” (line 1) of which the Examiner deems is indefinite as it fails to particularly point out and distinctly claim that which Applicant’s Regards as the invention.  In particular, the claim does not actually state any “definition of Bi-directional ACFG” and simply refers thereto.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, the Examiner deems the claim indefinite and requires the rejection of claim under 35 USC 112(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-12 of U.S. Patent No. 11,080,236. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 3 and 5-12, which are not explicitly recited in the combination of claims 1, 3 and 5-12, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
The following is a claim comparison of claim 1 of the instant application and claims 1, 10 and 12 of U.S. Patent 11,080,236:
Application No. 15/930,321 – Claim 1
U.S. Patent 11,080,236 – Claim 1
A system for high-throughput embedding generation and comparison, compromising: (line 1)
A system for high-throughput embedding generation and comparison, comprising: (lines 1-2)
take executable code and extract Bi-directional ACFGs of every function from it; (line 2)

circuitry configured to take executable code and extract Bi-directional Attributable Control Flow Graphs (ACFGs) of functions from the executable code; (lines 3-6)
conduct high-throughput embedding generation for the Bi-directional ACFG; (line 3)

conduct high-throughput embedding generation to generate embeddings for the Bi-directional ACFGs; (lines 7-8)
conduct high-throughput similarity comparison of functions using the embeddings; (line 4)
conduct high-throughput similarity comparison of the functions using the embeddings; and (lines 9-10)
compare the similarity of executable files by applying Principal Component Analysis on embeddings of functions; (lines 5-6)
conduct the high-throughput similarity comparison to compare a similarity of a plurality of executable files by applying Principal Component Analysis on the embeddings. (lines 11-14)
search the vulnerability by combining high-throughput embedding generation and comparison with condition formula comparison (lines 7-8).

The system of claim 1, wherein the circuitry is configured to implement a vulnerability search system using the high-throughput embedding generation and comparison. (claim 10)
The system of claim 10, wherein the circuitry is configured to use condition formula comparison to identify true positive vulnerable functions in the candidates list. (claim 12)


	
	Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in the combination of claims 1, 10 and 12 of the Patent.  That is it would have been obvious to one of ordinary skill in the art to interpret the limitations of instant application claim 1 as anticipated by the combination of claims 1, 10 and 12 of the Patent.  Thus claim 1 of the instant application is not patentable over claims 1, 10 and 12 of the Patent.
	Claim 3 of the instant application can be found basically word-for-word in Patent claim 3.
	Claim 5 of the instant application can be found basically word-for-word in Patent claim 5.
	Claim 6 of the instant application can be found basically word-for-word in Patent claim 6.
	Claim 7 of the instant application can be found basically word-for-word in Patent claim 7.
	Claim 8 of the instant application can be found basically word-for-word in Patent claim 8.
	Claim 9 of the instant application can be found basically word-for-word in Patent claim 9.
	Claim 10 of the instant application can be found basically word-for-word in Patent claim 10.
	Claim 11 of the instant application can be found basically word-for-word in Patent claim 11.
	Claim 12 of the instant application can be found basically word-for-word in Patent claim 12.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pandey et al. (U.S. Patent 10,887,781)
Pandey et al. discloses a machine learning-based approach to network planning using observed patterns.
Yang et al. (WO 2008/086323)
Yang et al. discloses a method and system of directed graph embedding.
Massarelli et al. (“Investigating Graph Embedding Neural Networks with Unsupervised Features Extraction for Binary Analysis,” 2016. NDSS: Network and Distributed System Security Symposium, 11 pages)
Massarelli et al. discloses the use of graph embedding networks with unsupervised features learning over binary functions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
5/19/22